



Exhibit 10.3


Summary of Current Compensation Arrangements with Non-Employee Directors
(As of January 10, 2020)


The following summarizes, as of January 10, 2020, the current cash compensation
and benefits received by the Company’s non-employee directors. The following is
a summary of existing arrangements, and does not provide any additional rights.


Retainer Fees


The Company pays each non-employee director a base retainer of $100,000 per year
(the “Base Retainer”). Non-employee directors who serve as committee
chairpersons receive annual additional amounts as follows:


    
Audit Committee Chair
$25,000
Compensation and Leadership Development Committee Chair
$20,000
Corporate Governance and Nominating Committee Chair
$20,000
Corporate Social Responsibility Committee Chair
$15,000



In addition to the compensation received by all non-employee directors, the
individual serving as the Lead Independent Director (the “Lead Director”)
receives an additional annual retainer of $50,000, paid quarterly.


Directors Deferred Compensation Plan


Non-employee directors may defer all or a portion of their annual retainer,
including additional fees paid to committee chairpersons and any additional
retainer fee paid to the non-executive Chairman of the Board and/or Lead
Director (as applicable), under the Directors Deferred Compensation Plan. With
respect to amounts deferred, non-employee directors may choose from a variety of
investment options, including Moody’s Average Corporate Bond Yield plus 1% for
amounts deferred or matched prior to July 2, 2008 and Moody’s Average Corporate
Bond Yield without the additional 1% for amounts deferred or matched on or after
July 2, 2008. Such deferred amounts will be credited with investment gains or
losses until the non-employee director’s retirement from the Board or until the
occurrence of certain other events.


Sysco Corporation 2018 Omnibus Incentive Plan


Under the 2018 Omnibus Incentive Plan (the “Plan”), non-employee directors may
receive shares of Common Stock (“Elected Shares”) in lieu of all or a portion of
the Base Retainer and any additional retainer fee paid to the non-executive
Chairman of the Board and/or Lead Director (as applicable) for his or her
service in such capacity and any fees paid to a committee chairman for his or
her service in such capacity.
 
Restricted Stock. Under the Plan, the Board is authorized to issue equity-based
awards, including restricted stock and restricted stock units, to non-employee
directors on terms set forth in the Plan.


Elected Shares. Under the Plan, each non-employee director is permitted to elect
to receive all or a portion of his or her annual retainer (including any
additional retainer fee paid to the non-executive Chairman of the Board and/or
Lead Director (as applicable) for his or her service in such capacity and any
fees paid to a committee chairman for his or her service in such capacity) in
Elected Shares.





--------------------------------------------------------------------------------







The Board does not currently grant annual stock option or restricted stock unit
awards to non-employee directors under this Plan.


2009 Board of Directors Stock Deferral Plan


A non-employee director may elect to defer receipt of all or any portion of any
shares of common stock issued under the Plan, whether such shares are to be
issued as a grant of restricted stock or elected shares. Generally, the receipt
of stock may be deferred until the earliest to occur of the death of the
non-employee director, the date on which the non-employee director ceases to be
a director of Sysco, or a change of control of Sysco.


Reimbursement for Expenses


All non-employee directors are entitled to receive reimbursements of expenses
for all services as a director, including committee participation or special
assignments. This includes reimbursement for non-commercial air travel in
connection with Sysco business, subject to specified maximums, provided that
amounts related to the purchase price of an aircraft or fractional interest in
an aircraft are not reimbursable and any portion of the reimbursement that
relates to insurance, maintenance and other non-incremental costs is limited to
a maximum annual amount.


The Directors Deferred Compensation Plan, the 2009 Board of Directors Stock
Deferral Plan and the Plan have been filed as exhibits to the Company’s filings
pursuant to the Securities Exchange Act of 1934, as amended. Additional
information regarding these plans is included in the Company’s 2018 Proxy
Statement.





